Citation Nr: 1734964	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1988 to April 1992 and December 2001 to October 2002.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. Jusrisdiction was subsequently transferred to the RO in Houston, Texas.   

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in April 2017. During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it, preferring instead that the Board do so in the first instance. See 38 C.F.R. § 20.1304 (2016).  

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ." 38 U.S.C.A. § 101(2) (West 2014); see also 38 C.F.R. § 3.1(d) (2016). The term "active military, naval, or air service" includes active duty (AD), but also any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury (though not also disease) incurred or aggravated in the line of duty or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In the Veteran's April 2011 claim, he stated that he served in the U.S. Air Force Reserves from May 1994 to April 2011. However, his military personnel records only show active service for August 1988 to April 1992 and December 2001 to October 2002. Additional investigation into the Veteran's ACDUTRA and INACDUTRA is necessary in order to properly adjudicate the Veteran's claim.

The Veteran has provided an April 2017 private medical opinion from 
Dr. M. W.-G. stating that the Veteran's bilateral hearing loss is caused by twenty plus years of service on military aircraft. Because the periods of the Veteran's inactive and active duty for training have not been completely verified, this private medical opinion cannot form the basis of a grant of the benefits sought. 

Accordingly, the case is REMANDED for the following action:

1. The RO should review the service personnel records in detail and prepare a memorandum for the record detailing the dates of all periods of ACDUTRA performed from May 1994 to April 2011. A separate paragraph should detail all periods of inactive duty and INACDUTRA in each of those years. If the information contained in the available service personnel records is not sufficient to prepare this memorandum, appropriate development should be undertaken to include, if necessary, contacting the Defense Finance and Accounting Service.  

2. After step number 1 is complete, return the claims file to the February 2015 examiner for clarification of his opinion. Request that the examiner clarify whether it is at least at likely as not or that it is less likely than not that the Veteran's bilateral hearing loss had its onset during a period of ACDUTRA or that such disorder was caused by any incident or event that occurred during this period of service.

The examiner should address the April 2017 private medical opinion from Dr. M. W.-G. in providing his opinion(s).

If the February 2015 examiner is not available, provide the claims file to another suitably qualified examiner for review of the claims file and scheduling of an additional VA medical examination, if necessary.

3. After reviewing the claims file to confirm that all of the above steps have been taken, readjudicate the claim. If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

